SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

327
CA 13-01251
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


ROSE PARK PLACE, INC., COLUMN DEVELOPMENT, INC.,
E.L. FREEMAN ROAD, LLC, FRED HANANIA, MARY JO
LOBRUTTO AND ROGER PASQUARELLA,
CLAIMANTS-RESPONDENTS,

                     V                                              ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 114089.)
(APPEAL NO. 2.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL),
FOR CLAIMANTS-RESPONDENTS.


     Appeal from an order of the Court of Claims (Michael E. Hudson,
J.), entered April 30, 2013. The order denied the motion of defendant
to vacate a judgment entered September 14, 2012.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Ciesinski v Town of Aurora,
202 AD2d 984, 984).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court